Citation Nr: 9931939	
Decision Date: 11/10/99    Archive Date: 11/19/99

DOCKET NO.  99-02 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Rogers, Associate Counsel 


INTRODUCTION

The veteran had active duty in the U.S. Navy from August 1969 
to June 1973.



In September 1973, the veteran claimed entitlement to service 
connection for a low back disorder, and in a December 1973 
rating decision the Department of Veterans Affairs (VA) 
Regional Office (RO) in St.Paul, Minnesota, denied that 
claim.  The veteran was notified of that decision at the time 
it was rendered, and did not appeal.  

In January 1997, the veteran's claim was transferred from the 
RO in St.Paul, Minnesota to the RO in Houston, Texas.  

The veteran again claimed entitlement to service connection 
for a low back disorder, and in a January 1998 rating 
decision the RO in Houston, Texas, denied that claim.  

A December 1998 rating action determined that there was no 
clear and unmistakable error in the January 1998 rating 
denying service connection for a low back disability.  Since 
the May 1998 notice of disagreement was filed within one year 
of the January 1998 rating action, the Board will review the 
application to reopen the claim on a de novo basis.   


FINDINGS OF FACT

1.  In December 1973 the RO denied entitlement to service 
connection for a low back disorder.

2.  The evidence submitted since the December 1973 rating 
decision includes information not previously considered which 
bears directly and substantially upon specific matters under 
consideration as to the issue of entitlement to service 
connection for a low back disorder.

3.  The veteran has not provided competent medical evidence 
demonstrating a nexus between current low back disability and 
any incident in service.  



CONCLUSIONS OF LAW

1.  The December 1973 rating decision, which denied 
entitlement to service connection for a low back disorder, is 
final.  38 U.S.C.A. § 4005 (1970); 38 C.F.R. § 19.153 (1973); 
(currently 38 U.S.C.A. § 7105(c) (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.104, 20.1103 (1999)).

2.  Evidence submitted since the December 1973 rating 
decision in support of the veteran's application to reopen 
the claim for entitlement to service connection for a low 
back disorder is new and material, and the claim is reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1998).

3.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for a low back disorder.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

The veteran's service medical records indicate that he 
sustained a fracture of the left transverse processes of L1 
through L4 as a result of being involved in a car accident in 
February 1973.  He was diagnosed with closed fracture, 
displaced, of left transverse processes of L1-L4 without any 
artery or nerve involvement.  The service medical records 
indicate that the veteran's fractures were, in themselves, 
not of any serious consequence, did not require any 
immobilization, and were treated as severe back strain.  He 
was hospitalized for ten days and after reaching maximum 
hospital benefit and after ambulating without difficulty, he 
was discharged for two weeks of light duty.

A November 1973 VA examination showed no residuals of a low 
back injury.  Curvature and appearance of the lower back were 
normal and an X-ray examination of the lower back showed no 
recent or old fractures.  The diagnosis was lumbosacral 
strain, by history.  The RO denied service connection in 
December 1973.  The veteran was notified of the determination 
later that same month.  

In December 1996, the veteran submitted a letter stating that 
he was involved in a car accident and as a result his back 
condition had worsened.  A letter was also submitted from a 
private physician who indicated that the veteran was involved 
in a December 1993 car accident where he sustained injuries 
to the right wrist, right foot, and lumbar spine.  According 
to the letter, the veteran's lumbar spine flexion was 80 
degrees and extension 10 degrees; tilt to the left and right 
was painful; and there was no radiculopathy.  He was placed 
on physical therapy for the lumbar spine three times a week 
for three weeks.  In January 1997, private treatment records 
from July 1992 to March 1997 were submitted, none of which 
indicated treatment for a low back disorder.  

In a January 1998 rating decision the RO denied entitlement 
to service connection for a low back disorder.  In a May 1998 
notice of disagreement, the veteran discussed his medical 
treatment from April to June of 1973 for his low back 
disorder.  In July 1998, a copy of a portion of the veteran's 
February 1973 service medical records was submitted in 
support of his claim.  

The veteran submitted a January 1999 substantive appeal where 
he explained that he sustained his low back disorder in 1972 
and that he only suffered from bruises in the December 1993 
accident.  He also stated that the December 1993 accident 
aggravated his pre-existing low back disorder and he now has 
arthritis of the spine.  He further stated that since leaving 
the service he has had muscle spasms in the lumbar spine with 
pain radiating to his lower extremities.  According to the 
veteran, he sometimes is not able to rise from the sleeping 
position and he has been taking non-prescriptive medications 
to alleviate the back pain. 

II. Laws and Regulations

Despite the finality of the prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (1998).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that, when 
"new and material evidence" is presented or secured with 
respect to a previously and finally disallowed claim, VA must 
reopen the claim.  Stanton v. Brown, 5 Vet. App. 563, 566 
(1993).  The Court has reviewed and upheld the standards 
regarding the issue of finality.  Reyes v. Brown, 7 Vet. App. 
113 (1994).

The Court has held that with regard to petitions to reopen 
previously and finally disallowed claims, VA must conduct a 
three-part analysis, first, whether evidence submitted is 
"new and material" under 38 C.F.R. § 3.156(a), second, if 
it finds the evidence is "new and material" immediately 
upon reopening it must determine whether the claim is well 
grounded, based upon all of the evidence, presuming its 
credibility, and third, if the claim is well grounded to 
proceed to the merits, but only after ensuring that the duty 
to assist under 38 U.S.C.A. § 5107(b) had been fulfilled.  
Elkins v. West, No. 97-1534 (U.S. Vet. App. Feb. 17, 1999) 
(en banc);  see also Winters v. West, No. 97-2180 (U.S. Vet. 
App. Feb. 17, 1999) (en banc).

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (1998).   

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there are 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  Continuity of symptomatology is required only where 
the condition noted during service is not, in fact, shown to 
be chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The Court has held that the chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if the 
condition is observed during service or any applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

Pursuant to 38 U.S.C.A. § 5107(a) (West 1991), a person who 
submits a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  The Court has 
held that a well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of § [5107(a)]."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The Court has also 
held that although a claim need not be conclusive, the 
statute provides that it must be accompanied by evidence that 
justifies a "belief by a fair and impartial individual" 
that the claim is plausible.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993) (citing Murphy, at 81).  The Court has also 
held that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  Lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. § 5107(a) 
(West 1991); if no cognizable evidence is submitted to 
support a claim, the claim cannot be well grounded.  See 
Grottveit, 5 Vet. App. at 93 (Court held that lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (Court held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  

The Court has held that a well-grounded claim must include 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  See Caluza, 7 Vet. App. at 
506.  In the absence of competent medical evidence of a 
causal link to service or evidence of chronicity or 
continuity of symptomatology, a claim is not well grounded.  
Chelte v. Brown, 10 Vet. App. 268, 271 (1997).

III. Analysis

A review of the December 1973 rating decision indicates that 
the RO denied the claim at that time because no residuals of 
the fractures of the left transverse processes were 
demonstrated.  

In this case, the evidence added to the record since the RO's 
December 1973 denial consists of statements by the veteran 
and clinical evidence that he sustained injuries to the spine 
following a motor vehicle accident in December 1993.  This 
information bears directly and substantially upon specific 
matters under consideration.  The Board finds that the 
information added to the record is "new" since it was not 
available for review in December 1973, and is "material" 
since it bears directly on matters which were the bases of 
the prior denial of service connection (presence of current 
back disability).  The Court has held that the credibility of 
evidence must be presumed for the purpose of deciding whether 
it is new and material.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  Therefore, as the Board finds the clinical 
evidence added to the record is "new and material" to the 
veteran's claim, the claim is reopened.  See 38 C.F.R. 
§ 3.156.

In light of the determination above, the Board must determine 
whether a well-grounded claim has been submitted and whether 
VA has met its duty to assist in the development of the claim 
prior to a de novo review on the merits of the claim.  See 
Elkins, No. 97-1534; Winters, No. 97-2180.  

The Board finds that competent medical evidence has not been 
submitted which demonstrates that the veteran's current back 
disability is related to service.  The Board notes that the 
veteran was treated for fractures of the left transverse 
processes on one occasion in service.  However, the initial 
post service examination was negative for the presence of 
back pathology.  The recently submitted clinical evidence 
reflects treatment for low back problems following an 
intervening injury, many years following service.  The Board 
notes that this additional evidence does not clearly 
establish the presence of chronic back disability, only 
treatment for intervening trauma.  

The only evidence of a nexus between current back pathology 
and service is the veteran's own opinion.  While he is 
competent to testify as to symptoms he experiences, he is not 
competent to provide a medical opinion because this requires 
specialized medical knowledge.  Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  

In addition, the Court has held that medical evidence is 
required to demonstrate the relationship between a present 
disability and claimed continuity of symptomatology unless 
the relationship is one for which a lay person's observation 
is competent.  See Savage, 10 Vet. App. at 497.  In this 
case, the evidence as to continuity of symptomatology is also 
not competent to establish a nexus.  Consequently, the Board 
finds the veteran has not submitted evidence of a well-
grounded claim for service connection for a back disorder.  
See 38 U.S.C.A. § 5107(a).

Although the Board has considered and denied the veteran's 
claim, as to the issue of entitlement to service connection 
for a back disorder, on a ground different from that of the 
RO, the veteran has not been prejudiced by the decision.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board notes 
that the veteran has been informed of the elements required 
for a well-grounded claim and he has argued for service 
connection in his original application for VA benefits and 
throughout the course of this appeal.

The Board further finds that the veteran has not indicated 
the existence of any additional evidence that would well 
ground this service connection claim.  McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 
344 (1996), aff'd sub nom Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).


ORDER

New and material evidence having been submitted to reopen a 
claim for entitlement to service connection for a low back 
disorder, the appeal is reopened.

Entitlement to service connection for a low back disorder is 
denied.




____________________________________
	THOMAS J. DANNAHER 
	Member, Board of Veterans' Appeals




 

